TEHE     ATTORNEY                    GENERAL
                                  OF    TEXAS
                            AURTIN.     Tmxae          78711




                                   October    21,     1974


The Honorable       James   H.   Whitcomb                Opinion No.   H-    428
County   Attorney
P. 0. Box     867                                        Re:    Whether residents   of a
Columbus,     Texas     78934                                   commissioners   precinct
                                                                have a vested interest in
                                                                funds assigned to that
Dear Mr.     Whitcomb:                                          precinct.

    You have informed us that commissioners      precinct lines in Colorado
County have been redrawn to equalize the population in each precinct.       One
result of this redistricting was the transfer of a substantial number of resi-
dents from Precinct One to Precinct     Three.  You ask if these persons
“have any vested rights in the balances of the various funds of Precinct
No. One, including its Road and Bridge Fund?”

   The fund in which you are primarily      interested, the Road and Bridge
Fund, has been the su,bject of litigation in relation to its distribution
among precincts.   That fund consists    of ad valorem tax revenues (TEX.
CONST.  art. 8, seco 9) and motor vehicle registration      fees (V. T. C. S.
art.   6675a-10)    D


    V. T. C. S. article 6740,      which relates       to the distribution   of the Road
and Bridge Fund, provides,          in part:

              The commissi,oners     court shall see that the
         road and bridge Sund of their county is judiciously
         a,nd equi~tabl,y expended on, the roads and bridges
         of ihei:rcounty, ard, as nearrly as t.he condition
         and necessity    of the roads wi,hl. permit, i,t shall
         be e>:pended Ianeach county commissioners         pre-
         cinct in proportion to the amount collected in such
         precinct.   D. .




                                            pm 1981
.




    The Honorable    James   H. Whitcomb.       page 2     (H-428)




        However,   there is no vested right to have any certain distribution
    of the funds among precincts.    This issue was decided by the Texas
    Supreme    Court in Stovall v. Shivers,  103 S.W.2d 363 (Tex. 1937),
    where it was said:

                It will be observed that the article in question
           provides that the road and bridge fund shall be
           judiciously    and equitably expended on the roads
           and bridges of the county, and, as nearly as the
           condition and necessity       of the roads will permit,
           shall be expended in each county commissioners
           precinct in proportion to the amount collected            in
           such precinct.       In our opinion,    there is obvi-
           ously nothing in this article which compels the
           commissioners        court to divide the road and
           bridge fund according to any fixed mathematical
           formula,    and apportion same in advance for
           the purpose of being expended in any given pre-
           cinct.    The use of the word ‘expended’ to our
           minds clearly suggests that said funds shall be
           apportioned and paid out from time to time as
           the necessity     for their use arises in the ordinary
           administration      of the county affairs.:     By article
           2342 of the Revised Statutes,        it is provided that
           the several commissioners,          together with the
           county judge, shall compose the ‘commissioners
           court. ’ Such court is manifestly          a unit, and is
           the agency of the whole county.          The respective
           members      of the commissioners        court are there-
           fore primarily      representatives     of the whole
           county, and not merely representatives            of their
           respective    precincts.     The duty of the commis-
            sioners court is to transact the business,          pro-
           tect the i,nterests,    and promote the welfare of
           the coun~lty as a who1.e. . a . This fund is, of
           course,    for the benefit of all, roads and bridges
           of the county.      These provisions      of the law, as
           well    as others which might be mentioned,
           clearly contemplate       that the commissioners
           court of each county shall regard the roads and




                                           p* 1982
The Honorable    James   H.   Whitcomb,   page 3    (H-428)




        highways of the county as a system,        to be laid
        out, changed, repaired,       improved,   and main-
        tained,    as far as practical,   as a whole to the
        best interests     and welfare of all the people of
        the county.     It is clearly contemplated    that all
        roads and bridges of the county shall be main-
        tained, repaired,      and improved when neces-
        sary, as the conditions may require,         regardless
        of the precinct in which same may be located,
        so far as the funds will equitably justify.       This
        being true, we think that a commissioners
        court cannot voluntarily disable itself from
        performance      of this general obligation by arbi-
        trarily dividing the road and bridge fund accor-
        ding to some fixed standard,       and apportioning
        same to be expended in a particular        precinct,
        to the detriment      of roads and bridges in other
        precincts. 103 S.W.2d at 366-67.

                                 , ‘385 S. W. 2d 702 (Tex. Civ. App. --Amarillo     1964,
writ ref’d.    n. r. e. ); Alley v. Jones, 311 S.W.2d 717 (Tex. Civ.App.      --Beaumont
1958, writ ref’d. n. r. e. ); Garland v. Sanders,       114 S.W.2d 302 (Tex. Civ. App.
--Dallas    1938, writ dism’d);      Attorney General Opinion O-1091 (1939).

    Those road and bridge funds consisting     of automobile   registration  fees
are not subject to the requirements     of article 6740.    They are governed
by article 6675a-10   and are to, be expended in a manner which will give the
county a uniform system of roads without reference        to precinct lines.    Stovall
V. Shivers,  supra;    Attorney General Opinion V-566 (1948); Attorney General
Opinion O-4548    (1942); Attorney General Opinion O-3358       (1941).

    Furthermore,     there .is no longer a constitutional prohibition     against
transferrirxg surpl,us road and bridge funds to the general fund.         TEX. CONST.
art. 8, sec. 9: At,forney Genera,1 Opini,on H-194 (1.974).

    Some road and bridge funds are not required to be apportioned among
precincts;    the remaining funds are not required to be apportioned by a static
formula.     In addition,  road and bridge funds may be transferred    to the general
fund.   It is therefore   our opinion that residents of a particular precinct have no




                                       p0 1983
 The Honorable         James   H.   Whitcomb,    page 4   (H-4281




 vested right in funds collected from or apportioned to that precinct.   We
 believe that the language in Stovall describing  the county-wide responsibility
 of the commissioners    court would also preclude a conclusion that residents
 of a precinct had vested interest in any other fund.

                                    SUMMARY

                   Residents  of a commissioners    precinct who,
               through redistricti.ng, are shifted to another pre-
               cinct have no vested interest in the funds assigned
               to their former precinct.

                                                 Very truly yours,




                                                 J HN L. Aa H L
                                                 Attorney General    of Texas
                                         P




Lu
     DAVID     M.   KENDALL,    Cha,irman
     Opinion    Committee




                                                pe 1984